     Case 18-02019          Doc 174     Filed 11/17/20      Entered 11/17/20 11:16:44           Page 1 of 2

                         United States Bankruptcy Court
                                     District of Connecticut
                                                                                            Filed and Entered
                                                                                                On Docket
                                                                                           November 17, 2020


In re:
         Miguel Arturo Franco, Jr.                                                     Case Number: 17−21913 jjt
                                          Debtor*                                      Chapter: 7

         Sutherland Asset I, LLC
                                         Plaintiff(s)
         v.                                                                            Adversary Proceeding
                                                                                       No.: 18−02019 jjt
         Miguel Arturo Franco Jr.
                                        Defendant(s)




                                       NOTICE OF STATUS CONFERENCE


PLEASE TAKE NOTICE that a hearing will be held remotely using the ZoomGov platform pursuant to the Court's
General Order #4 Regarding Court Operations under the Exigent Circumstances Created by COVID−19, and is
scheduled in the above captioned case to be held on January 14, 2021 at 12:00 PM to consider and act upon the
following matter(s):


              Amended Complaint by Zachary J. Gregoricus on behalf of Sutherland Asset I, LLC
              against Miguel Arturo Franco Jr.. Complaint Objecting to Discharge (41 (Objection /
              revocation of discharge − 727(c),(d),(e))) 62 Dischargeability − 523(a)(2), false pretenses,
              false representation, actual fraud filed by Sutherland Asset I, LLC against Miguel
              Arturo Franco Jr. (Re: Doc #12)




TO THE FILING PARTY: If you or your attorney fail to participate in the above scheduled hearing, the court may
enter an order denying the matter(s) identified above.




See below for ZoomGov Connection Instructions to participate via video and/or telephonically.
     Case 18-02019           Doc 174     Filed 11/17/20      Entered 11/17/20 11:16:44              Page 2 of 2

                                 Important Policy Notice to the Bar, Public, and Media



Persons granted remote access to hearings and other proceedings held before the Court via ZoomGov,
CourtSolutions, CourtCall, or any other remote communication platform, are reminded that pursuant to policy of the
Judicial Conference of the United States and D. Conn. Bankr. L. R. 5073−1, it is absolutely prohibited to record,
photograph, rebroadcast or retransmit such proceedings (including streaming, screen−shots or any other audio or
video reproduction).

A violation of these prohibitions is subject to sanctions, including but not limited to restricted access to future
hearings, removal of court issued media credentials, or any other sanctions deemed necessary by the Court.



                   ZOOMGOV REMOTE HEARING INFORMATION FOR PARTICIPANTS :

If you are the debtor, CM/ECF Filer, or CM/ECF User and will be participating in the above scheduled hearing, at
least THREE business days before the scheduled hearing, you must contact the Clerk's Office for instructions to
connect to the ZoomGov remote hearing by sending an email to the following court email address:
CalendarConnect_HTD@ctb.uscourts.gov. If you do not have an email address, you may call the Clerk's Office at
(860)240−3675 for the instructions.

PUBLIC ACCESS TO REMOTE HEARING−LISTEN ONLY: If you are not a Remote Hearing Participant
but would like to listen to the hearing, please use the court hearing conference line at 1−877−336−1839 and input the
Access Code: 8852665 when prompted.



For further instruction and best practices for appearing remotely utilizing ZoomGov, please find the ZoomGov Guide
for Participants on our website at www.ctb.uscourts.gov.

Dated: November 17, 2020
                                                                                        For the Court


                                                                                        Pietro Cicolini
                                                                                        Clerk of Court

United States Bankruptcy Court                                                    Tel. (860) 240−3675
District of Connecticut                                                           VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                        * Voice Case Information System
Hartford, CT 06103                                                                http://www.ctb.uscourts.gov
                                                                                  Form 112 − lbw
